MEMORANDUM OPINION

No. 04-08-00924-CV

IN THE INTEREST OF R.S., a Child

From the 131st Judicial District Court, Bexar County, Texas
Trial Court No. 2008-PA-00023
Honorable Charles Montemayor, Judge Presiding

Opinion by: 	Marialyn Barnard, Justice

Sitting: 	Karen Angelini, Justice
		Sandee Bryan Marion, Justice
		Marialyn Barnard, Justice

Delivered and Filed: May 20, 2009

AFFIRMED
	After the trial court terminated her parental rights, Hiwaunis S. appealed the trial court's
order determining that an appeal of the termination order would be frivolous.  See Tex. Fam. Code
Ann. § 263.405(g) (Vernon 2002).  Hiwaunis's court-appointed appellate attorney filed a brief
containing a professional evaluation of the record and demonstrating that there are no arguable
grounds to be advanced.  Counsel concludes that the appeal is frivolous and without merit.  The brief
meets the requirements of Anders v. California, 386 U.S. 738 (1967).  See In re R.R., No.
04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.--San Antonio May 21, 2003, no pet.)
(applying Anders procedure in appeal from termination of parental rights) (mem. op.); see also In
re K.M., 98 S.W.3d 774 (Tex. App.--Fort Worth 2003, order) (same).
	Counsel certified that a copy of his brief was delivered to Hiwaunis who was advised of her
right to examine the record and to file a pro se brief.  No pro se brief has been filed.  After reviewing
the record, we agree that the appeal is frivolous and without merit.   The judgment of the trial court
is therefore affirmed, and counsel's motion to withdraw is granted.

							Marialyn Barnard, Justice